       Case 1:17-cv-09554-AKH Document 336-3 Filed 07/10/20 Page 1 of 17



 UNITED STATES DISTRICT COURT
 SOUTHERN DISTRICT OF NEW YORK


 LOUISETTE GEISS, KATHERINE KENDALL, ZOE
 BROCK, SARAH ANN THOMAS (a/k/a SARAH ANN
 MASSE), and MELISSA SAGEMILLER, individually                    No. 1:17 CV 09554 (AKH)
 and on behalf of all others similarly situated,

                                    Plaintiffs,
                                                            DECLARATION OF JAMES W.
                            -v-                                  HOPPER PH.D.

 THE WEINSTEIN COMPANY HOLDINGS, LLC,
 MIRAMAX, LLC, HARVEY WEINSTEIN, ROBERT
 WEINSTEIN, DIRK ZIFF, TIM SARNOFF, MARC
 LASRY, TARAK BEN AMMAR, LANCE MAEROV,
 RICHARD KOENIGSBERG, PAUL TUDOR JAMES,
 JEFF SACKMAN, JAMES DOLAN, and JOHN DOES
 1-50, inclusive,

                                    Defendants.

      I, James W. Hopper, Ph.D., make the following statements based on my personal
knowledge:

      1.      I am a clinical psychologist licensed to practice in the Commonwealth of
Massachusetts.

      2.      I earned a Doctoral degree (Ph.D.) in clinical psychology from the University of
Massachusetts at Boston.

       3.     On July 10, 2020 I prepared a Report on the overall claims process proposed by the
current Settlement Agreement and Release for claim submissions by victims of Harvey
Weinstein’s sexual harassment and/or assault.

       4.     I declare that the Report attached as Exhibit A is based on my expert qualifications
and findings.

         Pursuant to 28 U.S.C. § 1746, I declare under penalty of perjury that the attached Report
is true and correct.


       DATED: July 10, 2020.

                                             ___________________________
                                                  James W. Hopper, Ph.D.

                                             -1-

                                                                                   EXHIBIT 3
       Case 1:17-cv-09554-AKH Document 336-3 Filed 07/10/20 Page 2 of 17




                              James Hopper, Ph.D.
                            Psychological Consultation Services
                            9 Henderson St.  Arlington, MA 02474
                      Phone/Fax 888.316.2125  drhopper@jimhopper.com


   Report on the claim process for victims of Harvey Weinstein’s sexual harassment
         and/or assault proposed by the “Settlement Agreement and Release”


Qualifications
   I am a clinical psychologist licensed to practice in the Commonwealth of Massachusetts. In
1997, I earned a Doctoral degree (Ph.D.) in clinical psychology from the University of
Massachusetts at Boston. My graduate research focused on men with histories of childhood
sexual and/or physical abuse. Most of my research, clinical work, and teaching over the past 23
years has focused on the effects of childhood abuse, including sexual abuse, and sexual assault.
   Since 1996, when I launched jimhopper.com, I have provided extensive free information for
adult survivors of child sexual abuse and sexual assault. My site has had millions of visitors and I
have received help‐seeking emails from thousands of survivors around the world. Over more
than 25 years, I have provided brief phone consultations to hundreds of victims of sexual
violence. Many of those seeking consultation with me have been previously misunderstood and
betrayed by institutions (e.g., churches, companies, law firms) and professionals (e.g.,
supervisors, human resources staff, therapists) who should have protected them from violence
and/or responded appropriately to their reports of victimization. Many have not previously
disclosed their abuse or assault experiences to anyone else. Long ago, emailing and speaking
with those survivors sensitized me to the experiences and needs of victims of sexual violence
and associated institutional betrayals. Decades of such experiences have given me deep
empathy and understanding of how sexual harassment and assault victims experience and
respond to written and spoken communication – including communication that encourages or
requires them to report their victimization experiences and/or attempt to get their needs met
by institutions or professionals that (purport to and attempt to) help them achieve some
healing and/or justice.
   From 2000 to the present, I have given numerous invited teaching presentations on topics
related to psychological trauma, childhood abuse, and sexual assault of adults for therapists,
                                                 1

                                                                                     EXHIBIT 3
       Case 1:17-cv-09554-AKH Document 336-3 Filed 07/10/20 Page 3 of 17



higher education administrators, civilian and military investigators and prosecutors, senior
military commanders, and other professionals. I have conducted assessments and provided
therapy to adults suffering the effects of childhood abuse and sexual assault in a variety of
settings. I have conducted research at Harvard Medical School, Boston University School of
Medicine, and the University of Western Ontario on various aspects of psychological trauma
and PTSD, and authored or co‐authored sixteen papers published in peer reviewed journals.
   In 2007, I was a founding board member of 1in6, Inc., a nonprofit with the mission of
“helping men who have had unwanted or abusive sexual experiences in childhood live
healthier, happier lives.” From 2008 to 2011, I was an Advisory Board member and, as a paid
consultant, I was managing director, editor, and writer for the comprehensive website 1in6.org.
In my work with 1in6, including shaping the organization’s philosophy and outreach practices, I
drew from my understanding of survivors of sexual victimization and how they experience
trauma‐related information and invitations to seek help. As with my own website, via 1in6.org I
received hundreds of emails from victims of child sexual abuse and adult sexual assault. Those
messages, and the conversations I had with many of their senders, gave me additional insight
into the experiences and needs of survivors of sexual victimization when they encounter
written information encouraging them to seek help.
   I have given many trainings and presentations to U.S. military commanders, investigators,
prosecutors, sexual assault response coordinators, and victim advocates on providing trauma‐
informed services. For staff of the Department of Defense’s Safe Helpline, I created trainings
and consulted on how the Safe Helpline website can more effectively inform traumatized
survivors and more effectively encourage them to report their assaults to military authorities.
   Since 2015, I have been an Advisory Board member for Callisto, a nonprofit organization
that allows people to anonymously record and report their sexual assault experiences on a
secure website. Callisto staff have sought my advice on their online information and reporting
form, specifically because I am a nationally recognized expert on how to present such
information and solicit such reports in trauma‐informed and effective ways.
   Finally, from 2006 to the present, I have been an Instructor or Teaching Associate of
Psychology in the Department of Psychiatry of Harvard Medical School. Since 2013, I have
regularly provided training to psychiatrists in a Harvard Medical School residency program.
   For my full professional experience and qualifications, see my curriculum vitae.


                                                2

                                                                                    EXHIBIT 3
        Case 1:17-cv-09554-AKH Document 336-3 Filed 07/10/20 Page 4 of 17



Scope of Assignment

    Attorney John Clune requested that, based on my expert knowledge and professional
experience, I provide my opinions about several issues regarding the overall process and the
specific procedures that are proposed, in the June 29, 2020 “Settlement Agreement and
Release,” as the methods for soliciting information from women who were victimized by Harvey
Weinstein and the organizations complicit in his sexual harassment and assaults.
    Specifically, I was asked to opine on (1) how trauma informed and, as a result of that factor,
(2) how effective in achieving the Settlement Agreement’s goals each of the following would be:
(A) the overall approach, including its (i) “Tier 1” vs. “Tier 2” claim options, (ii) the notices
provided to potential claimants, (iii) mandatory completion of an online or printable Class
Action Claim Form with the option of assistance from Court‐appointed attorneys, and (iv)
access to “specialists trained in communicating with survivors of trauma with sensitivity and
compassion” only for Tier 2 claimants and only after they’ve completed the Claim Form; (B) the
Claim Form itself, whether or not plaintiffs have access, while completing it, to a Court‐
appointed attorney.

Documents Reviewed
    I reviewed parts of the following document:
       The June 29, 2020 “Settlement Agreement and Release” (“Execution Version”), which
        consists of 52 pages plus another 319 pages of signatures and exhibits.

    I reviewed all of the following documents:
       Exhibit A, “Allocation Guidelines”
       Exhibit B, “Tier 1 and Tier 2 Claim Form,” including its general instructions page and
        sections A through I (total of 30 pages).
       Exhibits C though F, i.e., “Publication Notice,” “Long‐Form Notice,” “Letter Notice,” and
        “Email Notice”

Expert Opinions
    As explained and documented below: (1) The proposed overall approach to the claim
process is not trauma‐informed and it will prevent some potential claimants from completing
the submission of their claims. This includes the “Tier 1” vs. “Tier 2” claim options, mandatory

                                                    3

                                                                                         EXHIBIT 3
        Case 1:17-cv-09554-AKH Document 336-3 Filed 07/10/20 Page 5 of 17



completion of a printed or online Class Action Claim Form with the option of assistance from
Court‐appointed attorneys, and access to “trained specialists” only for Tier 2 claimants and only
after they’ve completed the Claim Form. (2) The Claim Form is not trauma‐informed and will
prevent some potential claimants from completing the submission of their claims.
    Furthermore, it is my opinion that the survivors of Harvey Weinstein’s sexual harassment
and assaults who are the most traumatized and/or who have never previously disclosed their
victimization are the least likely to tolerate, complete, and benefit from the process currently
proposed by the Settlement Agreement and Release.

Bases of Expert Opinions

What “Trauma‐Informed” Means and Why It’s Necessary
    The phrase “trauma‐informed” has been defined concisely and expansively. In the classic
book on the topic, trauma‐informed services (including communications) are succinctly defined
as those provided “in a manner that is welcoming and appropriate to the special needs of
trauma survivors.”1 In this case, the service is the claim process associated with the Settlement
Agreement, including its notices, forms, and potential spoken communication between staff
and (potential) claimants. How trauma‐informed the provision of those services are will depend
on a variety of factors, many of which are addressed in this report. Critically, trauma‐informed
services must encompass everyone who interacts with trauma survivors, including not only
attorneys and “specialist” interviewers but anyone who answers phones or responds to emails.
    A more expansive definition emerged from a large 5‐year multi‐site study, the Women, Co‐
Occurring Disorders and Violence Study (WCDVS), which was initiated in 1998 by the Substance
and Mental Health Services Administration. The WCDVS trauma committee delineated ten
general principles of trauma‐informed services,2 including recognizing the impact of violence
and victimization on survivors’ experiences and behaviors; striving to empower clients by
maximizing their choices and control; creating an atmosphere that is respectful of their needs
for safety and respect; minimizing potentials for re‐traumatization; and soliciting input from
survivors and involving them in the design and evaluation of services.



1
  Harris, M., & Fallot, R.D. (Eds.). (2001). Using trauma theory to design service systems (New Directions for Mental
Health Services Series). San Francisco: Jossey‐Bass.
2
  Elliott, D. E., et al. (2005). Trauma‐informed or trauma‐denied: Principle and implementation of trauma‐informed
services for women. Journal of Community Psychology, 33, 461‐477.
                                                          4

                                                                                                    EXHIBIT 3
        Case 1:17-cv-09554-AKH Document 336-3 Filed 07/10/20 Page 6 of 17



    All of those principles would be difficult keep in mind while reading this report. Fortunately,
another classic text provides a pithy distillation of what makes services trauma‐informed – and
thus effective with severely traumatized people. In Trauma and Recovery,3 Harvard psychiatrist
Judith Herman explains that traumas of interpersonal violence involve the core dynamics of
disconnection and disempowerment; and that healing from trauma, and seeking justice, must
have connection and empowerment as their core dynamics. This requires that those who
attempt to assist survivors relate to them in truly connected ways, in which they perceive their
experiences and needs are genuinely understood and empathized with, and in ways that
empower them, for example with clear information and genuine choices.4
    When services are not connected and empowering, survivors experience them, and rightly
so, as disconnected and disempowering. Their experiences of the services are not what those
providing them intended. The services become, at least in part, reenactments of trauma, and
their effectiveness is reduced or completely undermined. This simple and powerful explanatory
framework is applied below to the currently proposed claim process and its components.


Problems with the Overall Claims Process
    There are three main problems with the overall claims process as explained and manifested
in the Settlement Agreement, all notices, and Claim Form. All of these problems stem from the
procedures, documents, and staffing being insufficiently trauma‐informed – to an extent that
undermines the effectiveness of the process for generating claims.
    The first main problem is that potential claimants will find the notices and Claim Form
disconnected and disempowering. This would be particularly true for the most traumatized
victims and/or those who have not previously disclosed their victimization experiences.
    Here “disconnected” refers to a survivor’s experience that the contents of the notices and
Claim Form, including what’s not said and the language used to say some things, demonstrate a
lack of understanding and empathy for their experiences and needs. The documents – and by
extension, those who have authored them and the system and organization(s) of which they
are a part – will be perceived as uncaring, unsafe, potentially untrustworthy, even dangerous.


3
  Herman, J. L. (1992). Trauma and recovery: The aftermath of violence – From domestic abuse to political terror.
New York: Basic Books.
4
  The word “empowerment” can be off‐putting to some, and for good reasons. It may be helpful to think in terms
of two key aspects: supporting the autonomy and competence of the person you are attempting to serve.
                                                        5

                                                                                                  EXHIBIT 3
        Case 1:17-cv-09554-AKH Document 336-3 Filed 07/10/20 Page 7 of 17



“Disempowering” refers to ways the notices and claim form fail to provide important
information, fail to provide appropriate options for engaging with the process, and, when
options are given, those options fail to support and actually undermine the survivor’s needs in
the claim process. If the notices and Claim Form are not revised to overcome their current
problems and failures, those experiences of disconnection and disempowerment will greatly
impact some potential claimants’ willingness to seek more information about the claim process,
to begin engaging in it, and to see their claim through to completion.
    Certainly, the nature of the settlement agreement and the claims process are complex, for a
variety of reasons, and it is no easy task to convey the necessarily information to those
victimized by Harvey Weinstein in written form, let alone do so in a trauma‐informed way.
However, as explained below in sections on specific components of the process, there is much
room for improvement, which will be essential for the settlement agreement to achieve its
stated goals, especially for the most traumatized and vulnerable victims.
    The second problem with the overall claim process is also its greatest flaw: who potential
claimants are and are not allowed to speak with by phone, and when. Before addressing that
problem, I need to explain the third and related main problem: how the notices and Claim Form
communicate (and don’t communicate) options for getting information and other assistance by
phone, and their failure to reveal the qualifications of people with whom they might speak. For
starters, the publication, email, and letter notices simply say, “For more details, call toll free 1‐
800‐000‐0000.” Nowhere do they say anything about who will or might answer the phone (e.g.,
an administrative assistant, paralegal, law firm intern, junior attorney). Nor do those notices
give any indication of whether, if the person answering the phone is unable to answer their
questions completely and/or effectively, for example because they aren’t sufficiently skilled at
assisting survivors of sexual trauma, the caller can be connected to a sufficiently trauma‐
informed and qualified person. Also, unlike the Long‐Form Notice and the Claim Form, those
three (relatively short) notices say nothing about the option of speaking with a Court‐appointed
attorney, at no cost, for assistance with filling out the Claim Form.5 This lack of information
about options for speaking with someone about the claims process would be experienced by

5
  Indeed, even on the Claim Form itself, this option of speaking with an attorney about the Claim Form and how to
complete it is not mentioned until the fifth page of the form (i.e., the first page of “Section D: Workplace
Harassment and Discrimination”). Also, it is unclear whether the attorneys who can answer questions about the
Claim Form (an 888‐number is indicated) are different from the people who can answer other questions about the
process and can be reached via the 800‐number indicated on the publication, email, and letter notices.
                                                        6

                                                                                                 EXHIBIT 3
        Case 1:17-cv-09554-AKH Document 336-3 Filed 07/10/20 Page 8 of 17



many traumatized survivors as evidence that the people who created the notices don’t really
understand or care about their experiences and needs. Some will fear, perhaps correctly, that
whoever does answer the phone will not be qualified to help them.
    Of the notifications, only the Long‐Form Notice6 reveals the circumstances under which a
potential claimant could speak with (a) an attorney, about completing the Claim Form, and (b) a
“specialist,” who might understand their experience and needs (as well as the claim process).
Even the Long‐Form Notice, however, does not reveal until its third page that “The Court has
appointed attorneys to represent Settlement Class Members, and those attorneys are available
at no cost to you to help you make your claim.” Unclear at that point, however, is whether
those attorneys are different from the “specialists and experts who make up the team
administering and evaluating the Settlement claims,” mentioned on the page before and
described as having been “trained in communicating with victims of trauma and harassment,”
and as people who will, if a claim is submitted, “ensure your experience is as safe,
compassionate, and confidential as possible and that you will be heard.” And not until page 13
of the Long‐Form Notice – strangely, in the answer to “How much will my payment from the
settlement be?” – does the reader learn, in a brief paragraph on the “Tier 2 Claim Award,” that
only after submitting the Claim Form and choosing to participate in an interview (required for
Tier 2 claims) would they will be interviewed by “a specialist who is trained in communicating
with survivors of trauma with sensitivity and compassion.”
    What that language actually means is unclear. Were those “specialists” only recently
trained, because they previously didn’t know how to communicate with traumatized people in
that way? Despite such training, might they not actually be sufficiently experienced and skilled
at such communication? For severely traumatized people, such information vacuums are likely
to be filled with thoughts and fantasies of fear and distrust. The answers to those questions –
and many others about the “attorneys,” “specialists,” and whoever might answer the toll‐free
numbers – are entirely unclear. If this is all unclear and confusing to us, then just imagine how
confusing it would be to (severely) traumatized readers of the current versions of the notices.
    Which brings us back to the second and most serious flaw in the entire claim process: who
potential claimants are and are not allowed to speak with by phone, and when. Critically, some
of potential claimants’ most important experiences and needs are those associated with

6
 How potential claimants will get access to the Long‐Form Notice is not revealed by the Settlement Agreement,
which only mentions the Long‐Form notice in passing (in paragraph 25, page 11).
                                                       7

                                                                                                EXHIBIT 3
        Case 1:17-cv-09554-AKH Document 336-3 Filed 07/10/20 Page 9 of 17



(legitimate) trauma‐based fears – of betrayal by the claims process and its agents, due to
ignorance, incompetence, or lack of empathy; of being frustrated and thwarted in their attempt
to seek justice through the claims process; and, ultimately, fear of being retraumatized by that
process and left worse off than they were before encountering any notice of the Settlement
Agreement. Therefore, for the success of the claims process as a legal remedy, it is essential
that potential claimants be given access via telephone (or videoconference), as soon as possible,
to professionals who are not only trained to communicate with severely traumatized people
with “sensitivity and compassion,” but very experienced and very skillful at doing so.
    Yet in the currently proposed claim process, survivors would be forced to complete the
(flawed) Claim Form before having the option to speak with a “specialist,” who might have
sufficient training and experience to understand people severely traumatized by sexual
harassment and assault, and might have sufficient skill to communicate effectively with them
(based in such understanding, not just training on how to do so). The role of the “specialist” is
not to help potential claimants complete the Claim Form. Nor are claimants given the option of
not completing the Claim Form in writing; specifically, they cannot have an interview with a
specialist who is fully qualified to elicit and record the same information that the Claim Form
was (poorly) designed to elicit. Instead, the function of the “specialist,” as currently envisioned,
is only to conduct a follow‐up interview – only after the Claim Form has been completed and
submitted for a Tier 2 claim, and only to collect more information “regarding your experience
and the impact on you, including the harm you suffered.”7
    In short, the very type of professional from whom severely traumatized and highly fearful
and distrusting potential claimants most need help to understand and navigate the claims
process are, despite being part of the process, withheld from potential claimants unless and
until they’ve completed the Claim Form for a Tier 2 claim. This would leave many potential
claimants feeling misunderstood, mistreated, and betrayed by the claim process and those who
devised and implement it.
    In summary, the currently proposed overall claim process deprives potential claimants of
the option to speak with a qualified expert in psychological trauma (who also understands the
claim process) precisely when they most need such assistance: as they attempt to understand


7
 Long‐Form Notice, page 14. The only other mention of the “specialist” conducting the interview after the
submission of the Claim Form for a Tier 2 claim is on the first page of the Claim Form: “To make a Tier 2 claim, you
also need to be interviewed by phone or videoconference by a specialist from the Special Master’s Team.”
                                                         8

                                                                                                    EXHIBIT 3
      Case 1:17-cv-09554-AKH Document 336-3 Filed 07/10/20 Page 10 of 17



the information contained in the notices; as they try to make sense of the Tier 1 vs. Tier 2 claim
options; and as they confront the lengthy and deeply flawed Claim Form. Those are the times
when potential claimants are most likely to have their traumatic memories, symptoms, and
emotions, especially their fears, activated and exacerbated. Those are the times when their
distrust and vulnerability render them particularly vulnerable to experiences of the claims
process and its agents as retraumatizing – experiences likely to be elicited and increased by
depriving them of the option to speak with a qualified professional from the outset. Failure to
correct that huge flaw in the process will result in some legitimate and deserving potential
claimants being prevented from successfully completing the submission of their claims.
   Furthermore, that major flaw is associated with – and synergistically amplified by – the two
other main problems, both with written materials associated with the claim process: (1) An
over‐arching problem, that the notices and Claim Form in their entireties will be experienced as
disconnected and disempowering, especially by some severely traumatized potential claimants.
(2) A details problem, with how the notices and Claim Form are plagued by language that (a)
communicates poorly (or not at all) options for getting information, answers, and other
appropriate assistance via phone or video conversations, and (b) fails to reveal the actual
qualifications of anyone with whom they might speak at successive stages of the claim process.


Problems with the Publication, Email, and Letter Notices
    The short notices and the Long‐Form Notice are not trauma‐informed documents. But
unlike the latter (addressed below), the publication, email, and letter notices include no
language that acknowledges the traumatic nature of the abuse potential claimants have
suffered or the ways that reading the notices and engaging in the claims process could activate
and worsen posttraumatic memories, symptoms, emotions, and ways of relating to others,
especially people with power over them (e.g., people creating, imposing, and implementing the
claim process). Nothing in the short notices acknowledges legitimate fears about the process
and those administering it. Those omissions quickly send the message that whoever wrote the
notice doesn’t really understand their experience or know how to connect with them via
writing. That experience of disconnection will lead many potential claimants to experience the
process, from the outset, as likely to be retraumatizing and unlikely to bring justice.
    The short notices are also disempowering, the other key dynamic of traumatic experiences
and their posttraumatic reenactments. When someone with power over your needs (e.g., to
                                                 9

                                                                                     EXHIBIT 3
           Case 1:17-cv-09554-AKH Document 336-3 Filed 07/10/20 Page 11 of 17



achieve some justice) communicates with you in a way that demonstrates a lack of
understanding and regard for your experience and needs, you are immediately put on notice
that you have less power in the situation than you would if they did understand and address
your experience and needs. Of course, the short notices must be relatively short; they can’t
cover everything. But omitting any empathic acknowledgment of the reader’s potential trauma‐
related experiences, needs, and fears will have immediate impacts on potential claimants and
their abilities to engage in the process. The more traumatized, fearful, and distrusting they
already are, the greater the negative impacts and the less likely they will complete the process.
        Critical factual information that is missing or confusing also disempowers readers. One
glaring example found in all three short notices is this sentence: “Both types of claims can be
filed at www.weinsteinclaims.com.” But nowhere else in the short notices does it say anything
about there being two different kinds of claims (i.e., Tier 1 and Tier 2). Many more examples of
missing and confusing information in the short notices could be cited, but that would exceed
the scope of this report. However, identifying and correcting those problems will be essential to
ensuring that those notices are trauma‐informed and effective for their intended purpose:
giving potential claimants enough information that they will feel informed, safe, and motivated
enough to speak with a qualified expert who understands their experience and needs. And the
only way to do that is to have traumatized people, including severely traumatized victims of
sexual violence (and associated institutional betrayal), provide feedback on the notices and
how to improve them enough so that they can effectively serve their purpose. Indeed, one of
the most important principles of trauma‐informed service provision is soliciting input from the
people who receive the communication and utilize the services, including involving them in
design and evaluation.8 While there may be practical limitations to applying that principle here
(e.g., perceived conflict of interest), to the extent possible such design input and evaluation
should be incorporated into the revisions of these documents and the entire claim process.

Problems with the Long‐Form Notice
        The Long‐Form Notice includes a few statements intended to acknowledge, validate, and
otherwise address the posttraumatic experiences and needs of potential claimants – but not
until the second page, after readers have encountered, on the first, “The Defendants deny all



8
    Elliott et al. (2005).
                                                  10

                                                                                      EXHIBIT 3
         Case 1:17-cv-09554-AKH Document 336-3 Filed 07/10/20 Page 12 of 17



charges of wrongdoing and liability.” The notice’s second page has six bulleted paragraphs, and
five have information and language that appears intended to help the reader feel connected to
the document’s writer (and by extension, to the agents of the claim process represented by the
document) and empowered by the provision of critical information and options. Those
paragraphs, however, are best understood as starting points for improving the Long‐Form
Notice, shorter notices, and Claim Form. Those passages must be revised and expanded upon,
appropriately for the documents in which they appear (and any writing or videos9 provided on
the pages of www.weinsteinclaims.com).10 For the purposes of this report, I will quote those
five bulleted trauma‐informed paragraphs and offer brief commentary on each.
         “While no Settlement can ever undo what happened or erase the anger, pain, and
          anguish you may feel about the harassment and abuse you may have endured, it can
          provide a measure of resolution, as well as a punitive and deterrent effect.”
As an expert on psychological and sexual assault trauma, this seems like a very helpful passage
that could also be included in the short notices (and as close as possible to their very beginning,
not paragraphs or pages in). However, the word “can” should be replaced with “may,” because
“can” implies that it will “provide a measure of resolution, as well as a punitive and deterrent
effect,” but experienced trauma therapists and experts, and people who have had the
experience themselves, know all too well that survivors sometimes feel worse after completing
a legal process, even when they’ve “won” a verdict or received a settlement, even a substantial
one.11 Importantly, as noted previously, this passage and those quoted below, as well as any
new ones added to improve the trauma‐informed nature of the notices and their effectiveness
at eliciting completed claims, should be vetted by traumatized survivors of sexual assault.
         “It is critical that you read this entire Notice carefully because it contains information
          about the Settlement and the lawsuit, and because your legal rights are affected


9
  The creation and provision of one or more brief videos that provide critical information, in a trauma‐informed
way, on the claim website, would greatly improve the effectiveness of the notice process and the claims process.
This is especially true for the most traumatized, fearful, and distrusting potential claimants – provided that the
videos are truly trauma‐informed and explain, in honest ways (not “false advertising”), just who it is that potential
claimants can talk to and when (as addressed elsewhere in this report).
10
   This work should be within the purview of the “experts” mentioned in the fifth of those six bullets on page 2 of
the Long‐Form Claim, i.e., “experts who make up the team administering and evaluating the Settlement claims.”
11
   And in this case, several facts, including that Harvey Weinstein has made no admission of wrongdoing, nor
contributed any of his own considerable fortune to the settlement fund, may have negative impacts of claimants,
even those who receive relatively large sums of money (which may feel “tainted” and “corrupted” to them).
                                                         11

                                                                                                     EXHIBIT 3
        Case 1:17-cv-09554-AKH Document 336-3 Filed 07/10/20 Page 13 of 17



         whether or not you choose to act. That said, given the traumatic nature of the abuse
         you may have suffered, please take breaks as you read and seek support if you need it.
         While it may be difficult, please read this entire Notice carefully so that you can arrive
         at a clear understanding of your legal rights.”
This passage conveys an understanding that information is empowering, and that the writer(s)
of the notice appreciate the importance of the reader being informed and empowered to make
decisions that are right for them. Signaling that appreciation also helps the reader feel
connected to the writer(s), and by extension to other agents of the claim process, because they
have exhibited such understanding and empathy. That is also true of the language describing
the “traumatic nature” of the “abuse” which the reader may have “suffered”; of the
encouragement to attend to their needs and wellbeing while reading the notice; and of the
acknowledgement of the tension between the notice being “difficult” to read and being helped
to understand their “legal rights.” Again, however, the entire notice must be reviewed,
evaluated, and improved by input from people traumatized by sexual victimization to ensure it
actually does help potential claimants to understand their rights and the claim process – and to
ensure the process is sufficiently trauma‐informed and effective to achieve its goals.
        “As described in more detail below, the Settlement has a two‐tier structure based on
         your choice of whether – and how much – you feel comfortable sharing with the
         Settlement program. You are eligible to make a claim for Tier 1 benefits (by filling out
         the enclosed Claim Form) or Tier 2 benefits (by filling out the Claim Form and
         participating in an interview by phone or videoconference). You may also submit
         supporting documents if you choose in support of a Tier 1 or Tier 2 claim.”
This is a particularly important passage, because it refers to the two different claim options and
frames them in terms of the potential claimant’s “choice of whether – and how much – you feel
comfortable sharing with the Settlement program.” Unfortunately, in the context of the rest of
the contents of this notice, as well as the Claim Form and a claim process that severely limits
potential claimants’ ability to speak with a (potentially) qualified expert in psychological trauma
and sexual assault, this passage will be confusing and send a mixed and disturbing message to
some readers. That is, although the option to speak to a “specialist” after completing the Claim
Form for a Tier 2 claim is framed here as empowering (because it enables them to choose,
based on their comfort level, whether and how much they want to share with Settlement

                                                 12

                                                                                      EXHIBIT 3
        Case 1:17-cv-09554-AKH Document 336-3 Filed 07/10/20 Page 14 of 17



program staff), the fact that the entire process prevents everyone else from talking with such
an expert or “specialist” is massively disempowering – and, especially for the most traumatized
and vulnerable potential claimants, runs counter to the goal of the claim process.
        “All the specialists and experts who make up the team administering and evaluating
         the Settlement claims have been trained in communicating with victims of trauma and
         harassment. Should you choose to engage with the Settlement program by submitting
         a Tier 1 or Tier 2 Claim, they will ensure your experience is as safe, compassionate, and
         confidential as possible and that you will be heard.”
Again, while intended to help potential claimants feel understood and safe, in the context of
the entire notice and claim process, which includes denial of direct contact with specialists or
experts, for some readers this passage will ring hollow and, far from allaying fears and distrust,
will only trigger and heighten them.
        “We recognize you may not want to be identified publicly. Accordingly, women who
         submit a Claim Form will not be publicly identified. Your identity will be kept
         confidential by the class settlement administrators and in the TWC Bankruptcy
         Proceedings.”
This is a straightforward provision of empathic, empowering, and reassuring information.
   In summary, while the Long‐Form Notice (unlike the short notices) includes some trauma‐
informed passages, they appear too late and, in the larger context of the entire notice and the
overall claim process, several of them will be experienced by potential claimants as confusing,
disconnected, and disempowering. Therefore, the Long‐Form Notice (like the short ones) must
be revised in collaboration with both qualified experts and survivors of sexual trauma (and
institutional betrayal), to ensure it is truly trauma‐informed and effective at facilitating claims.

Problems with the Claim Form
   For a variety of reasons, the Claim Form and the limited options that potential claimants
have for competing it are among the least trauma‐informed and most counterproductive
aspects of the proposed claim process. Those reasons include (1) depriving claimants of the
option to provide the same information via interview by a qualified trauma specialist who
knows the claim process and is very experienced and highly skilled at serving trauma survivors;
(2) depriving claimants of the option to speak with such an expert before, during, and after
completing the form (whether for a Tier 1 or Tier 2 claim), including just to receive assistance
                                                13

                                                                                      EXHIBIT 3
          Case 1:17-cv-09554-AKH Document 336-3 Filed 07/10/20 Page 15 of 17



and support with anything in the claim process; (3) the form’s absence of vital trauma‐informed
information, language, and messages; (4) the presence of confusing, disconnected, and
disempowering language and messages likely to trigger and worsen posttraumatic symptoms,
fears, and distrust; and (5) its extreme length and repetitiveness. Individually, but especially
collectively, those problems will cause many potential claimants to experience the Claim Form
and the process for completing it as unsafe and the claim administrators as untrustworthy. The
result: Some potential claimants, especially the most traumatized and those who have not
previously disclosed their victimization, will be prevented from completing the claim process.
       I have previously addressed the lack of an option to provide the same information via an
interview conducted by a qualified trauma specialist. Here I will add that the offer to speak to
an attorney about whom they know virtually nothing, if they “want or need any assistance
filling out the Claim Form” (which doesn’t even appear until the form’s fifth page, i.e., the first
page of Section D), is not at all trauma‐informed, is unlikely to reassure potential claimants, and
is likely to scare some away. Indeed, being offered that option as the only one for verbal
assistance with the Claim Form is likely to worsen fears and distrust; and for some survivors,
exercising that option would make completing the form even more difficult or impossible.
       While the Claim Form’s lack of critical trauma‐informed information, language, and
messages cannot be addressed fully within the scope of this report, I can say this: There is
literally no language – anywhere on the entire form – that acknowledges, validates, or
otherwise addresses the trauma‐related experiences and needs of potential claimants. Again,
the only candidate language, on the option of speaking with a lawyer they don’t know about
something so traumatic and personal, is unlikely to be experienced as helpful or supportive.
       It is also beyond the scope of this report to address all or even most of the confusing,
disconnected, and disempowering language and messages of the Claim Form. From the outset,
the first page of “General Instructions” is quite confusing. First of all, why are there “Tier 1” and
“Tier 2” claims? Only the Long‐Form Notice attempts to explain this, but even there the full
explanation must be pieced together (from information on pages 3, 4, and 14)12 and the Long‐
Form Notice isn’t referenced anywhere on the Claim Form. Second, why “must” they describe,
on this long and extremely detailed form, their experience of harassment and/or assault,
retaliation, etc. and its impact on them? What if they don’t feel comfortable writing it down like


12
     Even if the reader reads those passages, they are unlikely to have the intended empowering effect (see above).
                                                          14

                                                                                                    EXHIBIT 3
      Case 1:17-cv-09554-AKH Document 336-3 Filed 07/10/20 Page 16 of 17



that? Why is this long and extremely detailed form their only option for sharing what happened
and its impact? On these questions, the form is silent, and in the vacuum fears and distrust are
sure to escalate. Third, why must they be interviewed by a “specialist from the Special Master’s
team” to make a Tier 2 claim? Again, readers can only guess, and many will get the message
that, in order for their trauma and suffering to be seen as valid, they must submit to being
interrogated by a specialist (of unstated qualifications, except those found in the Long‐Form
Notice, which will not be reassuring to many potential claimants).
   In sections D and E of the Claim Form, claimants are required to answer many questions
about what may be the most traumatic and embarrassing experiences of their lives. Yet there is
no acknowledgement there, or anywhere else on the form, that doing so might be traumatic or
embarrassing. Then, for the very first question, about “verbal sexual harassment,” the claimant
is asked to “please provide any details that you can recall, including the time, place, and
substance of the comments.” This is the first of many places on the form where such a prompt
for more information should be accompanied by a clarifying and reassuring statement, along
these lines: “Please know that we understand people’s memories for such experiences can be
fragmentary, vague with respect to some details, and lacking information about time and
place.” Similarly, for the next question, on how they reacted to his comments “at the time they
occurred,” claimants need clarification and reassurance, e.g., “We understand that people can
react in many different ways to such experiences, including ways that may lead them or others
to doubt that the experience was as stressful or traumatic and harmful as it actually was.” For
the next question, too, on how they felt at the time, clarification and reassurance are in order,
e.g., “We understand that people can have many feelings at the time, including feelings of self‐
blame, but also no feelings at all, and we will not assume that such experiences are evidence of
little or no harm being caused.” And for the next question, “how do you feel about his
comments now?” clarification and reassurance are essential, so survivors know that those
reviewing their answers and claims will not “use against them” how they feel now (compared to
how they may have felt for years or decades between the sexual victimization and now, which
is inquired about, albeit with the same lack of trauma‐informed language, in section F).
   Indeed, it cannot be stressed enough that those questions, especially when potential
claimants are told they “must” answer them, in writing, as the only way to participate in the
claim process of this Settlement Agreement, will be extremely triggering of posttraumatic
memories, feelings, and fears – including fears about simply writing down such traumatic and
                                                15

                                                                                     EXHIBIT 3
      Case 1:17-cv-09554-AKH Document 336-3 Filed 07/10/20 Page 17 of 17



personal experiences, and of being misjudged. The form’s complete lack of acknowledgement
of those fears, let alone its complete lack of any attempt to assuage them, would surely result
in some potential claimants feeling too unsafe and distrustful to complete the form.

   And this too cannot be stressed enough: The form has page after page of such questions, all
unaccompanied by any trauma‐informed language.

   Finally, even a form that’s perfectly constructed – with all the right trauma‐informed
acknowledgements, clarifications, and reassurances – is still going to leave some potential
claimants feeling insufficiently safe to complete it. And one last time: offering the option to
speak to a lawyer they don’t know, and about whose understanding and skill with such issues is
equally unknown, is not a solution. They must be given an interview option, as explained above.




_________________________________                                    _July 10, 2020_

James W. Hopper, Ph.D.




                                                16

                                                                                     EXHIBIT 3
